 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00252-JAD-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.                                                  ECF No. 61
 6
     WILLIAM ETHERIDGE
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        February 3, 2020, at
     Thursday, January 29, 2020 at 2:00 p.m., be vacated and continued to ________________

12   at
     the11:00 a.m.
         hour of ___:___ __.m.; or to a time and date convenient to the court.

13         DATED
         DATED thisthis
                    30th___ dayofofJanuary,
                          day       January, 2020.
                                             2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
